         Case 2:20-cv-03105-GJP Document 9 Filed 02/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARGARET COURTNEY KERN and
ESTATE OF CRAIG KERN,

                     Plaintiffs,                       CIVIL ACTION
                                                       NO. 20-03105
         v.

LISA BERRONE QUINN and EDWARD
QUINN,

                     Defendants.


                                      ORDER

      AND NOW, this 18th day of February 2021, upon consideration of Defendants’

Motion to Dismiss, (ECF No. 4), and Plaintiffs’ Response, (ECF No. 7), it is ORDERED

that the Motion is GRANTED. The Complaint is DISMISSED without prejudice.



                                                    BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                    ___________________________
                                                    GERALD J. PAPPERT, J.




                                         1
